Citation Nr: 0009572	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
September 1, 1994 to March 31, 1996.

2. Entitlement to an increased evaluation in excess of 30 
percent for PTSD from April 1, 1996.

3. Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Cheyenne, 
Wyoming.

The veteran provided testimony at a hearing before a Hearing 
Officer at the Cheyenne M&ROC in August 1995, and again at 
the Denver RO in October 1996, transcripts of which are of 
record.  In the latter instance, the Hearing Officer 
subsequently assigned the temporary increased rating to 50 
percent for the period identified on the front page, [and 
assigned a temporary total rating during a period of 
hospitalization], and denied entitlement to a TDIU.

The Board remanded the case to the M&ROC in August 1997 for 
further development and adjudicative actions.  


In September 1999 the M&ROC affirmed the determinations 
previously entered.



The case has been returned to the Board for further appellate 
review.

The issue of entitlement to a TDIU is addressed in the remand 
portion of the decision.


FINDINGS OF FACT

1.  From September 1994 to November 30, 1997, the veteran's 
PTSD and associated psychiatric symptoms rendered him 
virtually isolated from the community and demonstrably unable 
to obtain or maintain substantially gainful employment.

2.  Since December 1, 1997, the veteran's PTSD has caused him 
severe overall impairment and significant deficiencies in 
both social and occupational areas, but he was not totally 
isolated from the community, has vigorously sought and 
undergone therapeutic regimens; and he both acquired, and at 
last information of record, held a substantially gainful job.


CONCLUSIONS OF LAW

1.  From September 1994 to November 30, 1997, the criteria 
for a 100 percent rating for PTSD were met.  38 U.S.C.A. 
§§ 1155, 51207 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

2.  Since December 1, 1997, the criteria for a 70 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996);  38 C.F.R. § 4.130, Diagnostic 
Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996)(effective 
November 7, 1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  


Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the recent amendment.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).

The old schedular provisions (prior to November 7, 1996) of 
Diagnostic Code 9411, applicable to PTSD claims, require that 
evaluation will be based on certain criteria:  

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  

When the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assignable.  38 C.F.R. Part 4, Code 9411.

Under the previous criteria, a 30 percent rating was 
assignable when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite".  38 U.S.C.A. § 7104(c).  

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  

Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that in 
essence, under 38 C.F.R. § 4.132, the three criteria in 
Diagnostic Code 9411 for a 100 percent rating for PTSD are 
each independent bases for granting the 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

Under the revised criteria, a 100 percent evaluation may be 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


A 30 percent rating is assignable under the revised 
provisions for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  

Many of the variations found in the psychiatric evaluations 
before and since revision are based on the nomenclature, 
etc., employed by the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
and 4th editions DSM-III-R and DSM-IV.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background

The veteran has been in and out of VA hospitals on numerous 
occasions, most reports for which are in the file.  Since 
1992, he has apparently lived in and has been treated in at 
least Montana, at VA facilities in Phoenix, Sheridan, 
Cheyenne, Denver and Casper in Wyoming, and in Texas. 

On VA hospitalization from May to August 1994, the veteran 
was said to be exhibiting employment difficulties, family 
problems, suicidal thoughts, low self esteem, depression, 
chronic anger, intrusive thoughts, nightmares, elevated 
reactivity, emotion numbing, and high levels of hyperarousal 
symptomatology. 

The veteran was anxious and depressed but not psychotic.  He 
remained completely cooperative throughout the regimen.  
Because of concern over some break-through aura-like 
symptoms, he was given new medications which seemed to be 
helpful in that regard.  The examiner assessed the veteran's 
Global Assessment of Functioning (GAF) level (both current 
and past) at 21.  Various medication combinations were tried 
for his psychiatric symptoms,  He was recommended for 
convalescent leave of four months during which time he was 
felt to be unemployable.

In a rating in October 1994, the M&ROC assigned a 100 percent 
temporary rating under 38 C.F.R. § 4.29 from May 26, 1994 
until August 31, 1994; a 30 percent rating was reassigned 
from September 1, 1994.

VA outpatient records are in the file for the interim period.  
In February 1995, it was noted that an electroencephalogram 
(EEG) was borderline.

The veteran was readmitted to VA hospitalization on April 14, 
1995 after completion of two weeks inpatient substance use 
rehabilitation.  He was discharged on May 31, 1995 with a GAF 
of 50.  

A clinical notation by a psychiatrist, dated June 1, 1995, 
was to the effect that the veteran had gotten drunk during 
the SIPU program and was now in an ethanol program.  However, 
ongoing VA outpatient records from later in June 1995 show 
that the veteran explained his having left the program as 
having involved disagreement with beliefs of those in the 
program and other conflicts.

In a rating action in July 1995, the M&ROC assigned an open-
ended temporary total rating from April 14, 1995 pursuant to 
38 C.F.R. § 4.29.



After the veteran provided testimony at a personal hearing in 
August 1995.  Thereafter, the Hearing Officer terminated the 
aforementioned open-ended temporary total rating effective 
June 1, 1995, and initially continued the resumption 
thereafter of a 30 percent rating for the PTSD.

In November 1995, the veteran's Global Assessment of 
Functioning (GAF) was 35-35, with the highest in the past 
year as 55-65.

The veteran was hospitalized at a private facility from 
November 20 to December 18, 1995 during which time he 
participated in both alcoholics and narcotics anonymous 
programs.  He reportedly had hypersomnolence, decreased 
energy, and shame with poor self esteem, "self-loathing", 
feeling hopeless, helpless and with suicidal ideation but no 
serious attempts.  He had had intrusive thoughts.  

The clinical record showed that the veteran's PTSD reportedly 
caused symptoms of flash anger, isolation, having no friends, 
problems with intimate relationships, lack of emotional 
attachment, poor self-esteem, intrusive thoughts and 
perseveration on specific Vietnam incidents.  

Psychological evaluation was undertaken during the private 
November 1995 hospitalization, a full report of which is on 
file.  He was said to be experiencing severe depression with 
problems sleeping and had been ruminating about suicide as 
the only answer to his problems. albeit he felt this was the 
cowardly way out.  It was noted that he seemed very angry and 
had not been able to learn from past mistakes and tended to 
repeat self-defeating patterns of behavior despite their 
negative consequences.  The psychologist diagnosed major 
depression, recurrent, severe, without psychotic features, 
and PTSD along with alcohol and cannabis abuse under Axis I; 
and rule out schizoid personality disorder under Axis II.  
Various avenues of treatment were suggested.

The veteran was admitted to VA hospitalization on February 
11, 1996 and during that period of care, he was said to have 
worked hard in the PTSD Residential Rehabilitation Program 
(PRRP) program as related to coping with anger and 
irritability.  He worked hard at substance abuse control 
activities and had maintained complete sobriety since 
November 1995.  He received his graduation certificate on 
March 27, 1996.  Diagnoses were PTSD and dysthymia on Axis I 
along with polysubstance abuse, especially alcohol.  Axis II 
was noted as antisocial traits.  GAF on admission was said to 
be 45, and 60 at discharge.

A statement was signed by the veteran's psychiatrist, dated 
June 26, 1996, to the effect that he had been unable to work 
for the past two years secondary to his PTSD.  It was further 
noted that he planned to work, at least part-time, within the 
next three months.  Work was said to play an important role 
in his recovery.

In a rating action in July 1996, a temporary total rating was 
assigned from February 11, 1996 to March 31, 1996, after 
which a 30 percent rating was reassigned effective April 1, 
1996. 

The veteran testified at a personal hearing held at the M&ROC 
in October 1996.  He testified as to his problems, his 
current medications, and his repeated attempts at controlling 
his substance abuse and completing that and other programs, 
which he described.  He indicated that he had been taking 
Prozac for about 6 years.  He had last worked on May 29, 1994 
as a software engineer.  His disability insurance was 
reportedly up on November 26, so he was seeking employment.  
A transcript is of record.

A packet of Social Security records were submitted noting, in 
essence, that the veteran had been found to be totally 
disabled for a period from May 23, 1994 to March 28, 1996 
(termination based on end of available temporary benefits); 
and further specifically finding that his assertions with 
regard to his disability were credible; and that his 
substance abuse (alcoholism and drug addiction) were not 
contributing factors material to the determination of 
disability.  




Thereafter, a 50 percent rating was assigned from September 
1, 1994 to March 31, 1996 (except for periods of temporary 
total rating during that time).  The PTSD schedular rating 
was reduced to 30 percent from April 1, 1996.

In the Board's remand of August 1997, it was noted that there 
are a number of psychiatric diagnoses of record, including 
PTSD; that it was unclear whether the symptoms of one may be 
separated from the others, and if so, on what basis; and that 
while some recent VA clinical reports indicated that he had 
seizures, it was unclear the extent to which his 
polysubstance abuse impacts thereon.  

The Board specifically noted that regardless of the character 
or the quality of any evidence which the veteran could 
submit, strictly alcoholism or other substance abuse (i.e., 
abuse of marijuana, etc.) cannot be recognized as a 
disability under the law.  Alcoholism is now considered under 
the law to be the result of the veteran's willful misconduct.  
38 C.F.R. § 3.301(a), (c)(2).  

On that and the collateral issue of misconduct including 
under 38 C.F.R. § 3.1(n); see also Libertine v. Brown, 9 Vet. 
App. 521 (1996); Daniels v. Brown, 9 Vet. App. 348 (1996); 
and Myore v. Brown, 9 Vet. App. 498 (1996).  Two VA General 
Counsel Precedent Opinions are relevant to this claim. 
[VAOPGCPREC 11-96 of November 1996, and VAOPGCPREC 2-97, 
January 16, 1997] and clarify these stated regulatory 
criteria.

The Board noted that in pertinent part, the ban against 
including any assessments of polysubstance abuse includes 
both directly and secondarily, i.e., prohibition is on the 
payment of compensation for a substance-abuse disability 
whatever its origin. And in substance, 38 C.F.R. § 3.310(a), 
an administrative regulation, may not authorize what section 
8052, a statutory provision, prohibits. See American Bankers 
Ass'n v. Connell, 686 F.2d 953 (D.C. Cir.), cert. denied, 444 
U.S. 920 (1979).




In a VA Form 21-4138, received in June 1997, the veteran 
reported that since October 1996, he had left 2 jobs and was 
on his third; in the first, he had not conducted himself in a 
professional manner, having verbally assaulted and physically 
threatened the head of the training center in Houston.  
Earlier he had physically threatened another employee at the 
same firm.  The second job he had left because he was 
threatened by the safety of the environment around him.  

VA outpatient records from mid to late 1997 show that the 
veteran was taking medications and working in an oil field on 
12 hour shifts.  He indicated he was aware of the problems 
that taking the medications might cause in that work, but he 
felt he had to continue the work, as well as control his 
anger.  Seizures were not felt to be of significant impact on 
his health and he had medications in the event of a problem.

The veteran's psychological evaluation associated with his VA 
Vocational Rehabilitation and Counseling file is of record, 
with his assessment dated September 1997.  At that time, he 
was not working.  He had graduated from high school and 
attended five colleges before getting a degree in computer 
science with emphasis in software engineering.  

Over the years the veteran noted that he had worked on many 
jobs doing similar work in the oil fields.  He had quit his 
last job because his family could not handle living in the 
area.  During that time he had been on a two year disability 
leave.  Since returning to Wyoming, he had worked in the oil 
fields, the only work he could find, and had been a hand with 
jobs on two rigs from January to August 1997.  He left in 
part because the work was too physical, and he was having 
some right arm and wrist problems.  


He had applied since for computer work but had not been given 
any job as yet.  It was noted that while he had a long 
history of alcohol and drug abuse, he had been sober for 9 
months.  He said that he had been previously diagnosed as 
having some sort of seizures which were controlled when he 
took medications; the last seizure had been in July and that 
had apparently only occurred as a result of his quitting his 
medications to try to assure that he kept his rig job.  The 
industrial assessment was that he would try to seek work in 
his field as well as new fields of possible training, given 
that there was not much work available in the former.  He was 
scheduled for a follow-up counseling appointment.

A Social and Industrial Survey (SIS) of the veteran was 
undertaken in December 1997, the complete report from which 
is of record.  He continued to have nightmares, feelings of 
low self esteem, anger, difficulty relating to others to the 
point of being physically assaultive, and thoughts of suicide 
without acting on them.  He was quite defensive and negative.  

The veteran was noted to have a degree in computer sciences, 
and had done software engineering for awhile although he knew 
his PTSD would hinder him.  Socially, he said he had no 
friends and little communication with his parents or 
siblings.  He was staying with his second wife but could not 
sleep with her for fear of harming her.  He said that he had 
no outside activities and was putting his entire effort 
behind staying at his current job for which he had been hired 
only after he lied, and he knew he had to be on his best 
behavior to keep it.

A December 19, 1997 VA comprehensive psychiatric evaluation 
report shows the veteran was noted to have been hospitalized 
repeatedly in the recent past, sometimes for substance abuse 
as well as PTSD.  Since his March 1996 discharge from care, 
he had been seen at the Casper Veterans Center and had taken 
Prozac, 60 mg. and Depakote, 1000 mg.  He had been tried on 
Lithium as a Prozac substitute but this had not worked well.  
Since taking his new job, he had not reestablished 
therapeutic contact and had not had any therapy in 6 weeks.



The veteran described nightly nightmares and ongoing anger, 
depression and problems with sleeping and low energy.  On the 
other hand he admitted to some traits of being a workaholic 
and do little other than work at those times.  He was living 
alone in an apartment in Boulder, since December 1997; his 
wife and kids lived in Casper and he went home on weekends 
weather permitting.  He continued to attend Alcoholics 
Anonymous meetings and did his laundry but little else.  He 
denied having any current friends.  

The veteran gave an extensive history of having had numerous 
jobs from which he had been fired or quit, and delineated the 
circumstances surrounding some of these incidents.  Several 
work opportunities had been terminated due to his anger and 
volatility and acting out.  He had eventually tried working 
as an unskilled laborer on the rigs in Wyoming.  While he had 
held one job for 3 1/2 years, during that time, he had been 
considered disabled for a full 2 years.  He had held his 
current job for 2 1/2 weeks and was concerned that he could 
maintain control there; so far there had been no incidents.  
He worked long hours and had no social contacts or outside 
activities.  His work was as a product test engineer with a 
salary of about $55,000 per annum.

On examination, the veteran appeared to be angry and with an 
irritable bristle.  He had mildly constricted affect and 
mildly depressed and irritated mood.  The examiner felt that 
his recurrent depressive disorder was in state of partial 
remission; that he also had mild to moderate PTSD 
characterized by nightmares, low self esteem, intrusive 
thoughts, social isolationism, and a tendency towards 
irritability.  

While he had a long history of substance abuse, the examiner 
noted that there was nothing by history or examination to 
show that this was currently active and the veteran stated 
that he had been entirely sober for a number of months.  It 
was felt that he probably had some underlying personality 
traits which fell short of being a personality disorder. 




The examiner opined that he had the ability to obtain 
employment, as he had done so repeatedly in the past, and was 
currently working 65-70 hours a week.  One examiner found his 
current GAF to be 63 for PTSD and recurrent depression or 58 
if including personality traits. 

In December 1997, another VA examiner described his GAF as 55 
and found that the veteran had a symptomatic pattern 
consistent with PTSD with uncontrollable rage and nightmares 
and social isolation with difficulty establishing and 
maintaining emotionally connected relationships.  He reported 
recurrent and intrusive recollections of events in service, 
and had recurring distressing dreams.  His affect was hostile 
and he was said to have extreme difficulty in forming 
attachments in relationships.  Most prominently, his 
irritability and anger outbursts were reflective of his PTSD 
symptoms.  Axis I diagnoses were major depressive disorder 
without psychotic features and PTSD.  A history of alcohol 
and substance abuse were noted, but on examination there was 
no sign of current problems with either.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's contentions 
concerning the severity of his PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

In August 1997, the Board remanded the case for specific 
development.  The Board is satisfied that the requested 
development is adequate to clearly support the action taken 
herein, but subject to the further development required as a 
result of such determinations.  



Of record are ongoing VA outpatient records from several 
facilities, as well as a comprehensive industrial-related 
assessment and other evaluations and several excellent VA 
psychiatric and psychological evaluations as well as reports 
of hospitalization.  The aggregate of this evidence provides 
a sound basis for rating the veteran.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).

It is noted that while the veteran currently carries a 
history of several psychiatric diagnoses, the primary one at 
present and consistently for some time is and has been PTSD, 
and recent examination has specifically concluded that all 
other psychiatric symptoms are associable therewith.  
Accordingly, he is ratable on the basis of the total mental 
health picture.  Mittleider v. West, 11 Vet. App. 181 (1998).

Moreover, in this regard, the overall evidence of record, 
appears to provide a sound basis for making a judgment as to 
the veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution to this 
limited extent without prejudice to the veteran.  

Substance Abuse Factor

A pivotal factor which was noted in detail in the Board's 
1997 remand was the possible impact of the veteran's long 
history of polysubstance abuse (both alcohol and multiple 
drugs).  This became even more important in view of the 
recent Congressional mandates to exclude such in 
consideration of PTSD and other psychiatric evaluations.  
These mandates were enumerated in the prior Board remand, and 
have been recited above. 

As cited in detail above, the evidence now in the file with 
regard to that situation shows that the veteran has indeed 
struggled with his self-abusive behavior, and has undergone a 
variety of programs.  Nonetheless, it is remarkable that on 
those occasions since 1994 when he was not undergoing such 
care (i.e., a temporary total rating being assigned for 
hospitalization as noted above), he has managed to remain 
quite sober as regards both alcohol and multiple drugs.  

Repeated investigations into that by both psychiatrists and 
psychologists, all of whose reports are of record, have 
concluded that notwithstanding his difficult history in that 
regard, the veteran has retained relative sobriety, and is 
thus entitled to be rated and evaluated as such.  
Accordingly, the assessment of his psychiatric impairment is 
not significantly impacted thereby one way or the other.  
Parenthetically, it is noted that for the period in which SSA 
was assigning benefits under their regulations, SSA 
specifically concluded that his polysubstance abuse had not 
had a significant impact on his situation, specifically his 
lack of work, and although this determination would not 
necessarily be binding on VA decisions in this regard, there 
is nothing in the file for VA to conclude otherwise.  

Evaluation for September 1994 to March 31, 1996

For the initial period herein concerned (for VA purposes), 
namely from September 1994 to March 1996, the veteran was not 
usually employed, and when he was it was never for long.  He 
was in and out of hospitalization in a not entirely fruitful 
effort to stabilize.  And during that same time frame, he was 
in receipt of SSA total disability benefits solely due to his 
psychiatric impairment.  

During that time, his on-the-job behavior had included 
numerous outbursts and confrontations with supervisors and 
fellow employees and a variety of acting out performances 
which rendered him unable to work not only in his trained 
occupation in computers, but also in his ultimate fall-back 
job on oil rigs doing manual labor.  He moved from place to 
place in an effort to get work, with little success; and he 
became virtually estranged from his family and all other 
social interaction.  


The veteran had sleep disturbance, anger, and periodic 
suicidal ideation.  Most VA psychiatric examiners and social 
workers assessed him as having significant problems in both 
social or work environments.  His family was fearful of him 
and lived elsewhere on occasion.  He was violent in the 
workplace.  

In addition to having all of the classic symptoms of PTSD, 
including sleep disturbance, hypervigilance, anxiety, 
depression, suicidal ideation, the professionally assessed 
GAF's in the period from 1994 to March 1996 ranged from a 
dismal 21 to fluctuations between 35 and 45 or 50 or so; 
certainly the lower figures appear more consistent with his 
symptoms.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, were such that he is 
virtually isolated in society.  

Even with trial regimens of various medications, the 
examiners repeatedly noted his inability to relate to people, 
extremely poor concentration, depression, nightmares, 
flashbacks and other symptoms.  The theoretical clinical 
assessment has seemingly been practically confirmed by his 
lack of success in employment during that time.  

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of the 
veteran's attendant evaluating competent professionals.  They 
found that the veteran was virtually unable to acclimate 
himself in any interpersonal environment which certainly 
included a structured industrial environment in the period 
prior to March 31, 1996,    

Accordingly, for that period of time, three of the rating 
criteria for a 100 percent evaluation are independently met 
in the veteran's case.  Johnson v. Brown, 7 Vet. App. 95. 97 
(1994).  


While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran during the subject period of time 
was deeply isolated and inadaptable, suffered from disturbed 
thought and behavioral processes associated with many daily 
activities, and most important of all, was demonstrably 
unable to work.   

For the foregoing reasons, the Board finds that the veteran's 
overall disabling symptomatology due to PTSD more closely 
approximated the level of impairment contemplated in the 100 
percent evaluation under the previous criteria for rating 
psychiatric disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria for the herein concerned 
period prior to March 31, 1996.  

Evaluation from April 1, 1996 to December 1, 1997

Part of the problem encountered in the evaluation of this 
claim is that the March 31, 1996 date is one based on 
termination of SSA total disability benefits.  Those were 
terminated based on regulations pertinent to SSA, which in 
part addressed the temporary versus permanent nature of the 
unemployment, and the extent of benefits for a given period.  
This date is not necessarily pivotal to attendant VA 
benefits.

From the outset, the Board would note that in fact, for the 
period since April 1, 1996 to present, the situation appears 
to have eventually and very gradually improved, although it 
is difficult to say whether this improvement has been 
temporarily or permanent.  It is thus important to note when 
the veteran's improvement became sufficiently noticeable as 
to be reflected in his ability to cope socially and 
industrially.




From the period from March to a clinical assessment in 
October 1996, the veteran had already had 2 jobs and was on 
his third; in the first, he had not conducted himself in a 
professional manner, having verbally assaulted and physically 
threatened the head of the training center in Houston.  
Earlier he had physically threatened another employee at the 
same firm.  The second job he had left because he was 
threatened by the safety of the environment around him.  

VA outpatient records to late 1997 show that the veteran was 
taking medications and working in an oil field on 12 hour 
shifts.  He indicated he was aware of the problems that 
taking the medications might cause in that work, but he felt 
he had to continue the work, as well as control his anger.  A 
psychological evaluation in September 1997 showed he was not 
working, and for the last job, out of 3 1/2 years, two of 
those years had been on disability.  And while his GAF 
incrementally increased from 35 to about 55, and he had 
sobered up, and diligently endeavored to work, he was unable 
to do so in a location where his wife and family could be 
with him.  

And for the most part, he was unable to work in other than 
marginal endeavors, well out of his area of training and 
expertise, doing manual labor, and trying very hard to make 
it by working 12 or so hours each day and not socializing at 
all.  

Accordingly, and while the evidence is not entirely 
unequivocal, and notwithstanding that the veteran was trying 
very hard and making some progress, the Board finds that the 
evidence is evenly balanced certainly for the period from 
April 1, 1996, as to whether he was or was not virtually 
isolated from society.  

For the foregoing reasons, the Board finds that the veteran's 
overall disabling symptomatology due to PTSD more closely 
approximated the level of impairment  contemplated in the 100 
percent evaluation under the previous criteria for rating 
psychiatric disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

And although new regulations went into effective in the Fall 
of 1996, it is nonetheless logical to use these criteria 
since it was under those criteria that the period prior to 
April 1, 1996 was similarly rated.

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria for the period from April 
1, 1996 until December 1, 1997. 

Rating Since December 1, 1997

In assigning the December 1, 1997 date for the termination of 
the 100 percent schedular rating, the Board has taken into 
account that the first appreciable change in the veteran's 
situation from both a social and industrial standpoint is 
shown on the professional assessment rendered on December 17, 
1999, at which time he was said to have had a job for the 
prior 2 1/2 weeks, namely since about the first of that 
month.  

He has finally returned to a job in a field relatively close 
to his skills and training, and at a salary of $55,000, which 
is more than what might be considered marginal.  The 
psychiatric and psychological assessments show that he still 
struggled with his anger and depression and other PTSD 
symptoms, and although maintaining sobriety, was still, for 
the most part, living apart from his family because of the 
job [but no longer, apparently, because he was fearful of 
living with them or they with him].  

The Board finds that under old criteria, the evidence 
sustains that since December 1, 1997, the veteran has indeed 
had severe problems maintaining his social and occupational 
equilibrium, but he was not totally unable to do so.  

The veteran has exhibited a symptomatic PTSD pattern of rage, 
nightmares and social isolation with difficulty establishing 
and maintaining emotionally connected relationships, has had 
intrusive recollections and distressing dreams, has been 
periodically hostile and has problems with relationships.  

Nonetheless, since December 1, 1997, based on the evidence 
now in the file, he has held down a substantially gainful 
job, making $55,000 per annum, and working in a field 
relatively close to that for which he was trained.  He cannot 
now be reasonably considered to be virtually isolated from 
the community.  He is even able now to return home to his 
family on weekends as weather permits.  

Accordingly, the Board concludes that since December 1, 1997, 
since the veteran has improved from his prior virtual 
isolation in the community to a generally overall severe 
impairment, a 70 percent rating is more appropriate on a 
schedular basis, whether using the old criteria or new.  


ORDER

Entitlement to a 100 percent evaluation from September 1994 
to November 30, 1997; and a 70 percent from December 1, 1997, 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The only remaining question to be resolved in the current 
claim is the veteran's entitlement to a TDIU from December 1, 
1997. 

In this regard, at the time of the VA assessment in December 
1997, he was in fact gainfully employed.  

However, since the Board has granted increases in schedular 
ratings assigned for the veteran's service connected PTSD to 
include for the period now involved, the M&ROC must again be 
given the initial opportunity to address the issue of 
entitlement to a TDIU in light of the schedular increases.  
Moreover, it is incumbent in such an assessment that there be 
adequate and up-to-date information of record as to the 
veteran's employment since December 1, 1997 to date.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
PTSD.  


After obtaining any necessary 
authorization or medical releases, the 
M&ROC request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment reports.

3.  The M&ROC should arrange for a VA 
psychiatric examination of the veteran to 
ascertain whether PTSD has rendered him 
unemployable for VA compensation 
purposes.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  Following 
examination, the examiner should provide 
a numerical score of the GAF scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  If the historical diagnosis 
of PTSD is changed following examination, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must determine the impact of 
PTSD on the veteran's ability to obtain 
and retain a substantially gainful 
occupation.  

The examiner must be requested to provide 
an opinion as to whether PTSD has 
rendered the veteran unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5. After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



_________________________
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


